Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 07/06/2022 for application number 17/131,730. Claims 1 has been amended. Claims 1-10 are pending.

Reason for Allowance
Claims 1-10 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Brisebois  et al. (US 2014/073304 A1 hereinafter “Brisebois”)
Tang et al. ( US 2011/0070897 A1; herein after “Tang”) 
Shetty et al. (US 2014/0073306 A1; hereinafter “Shetty”)
Enomoto et al. (US 2018/0167854 A1; hereinafter “Enomoto”)
Wu (US 8,494,524 82) 
Surazski et al. (US 2008/0137595 A1)
Lin et al. (US 2010/0014536 A1)
Altman et al. (US 2013/0217332 A1)
Drazynski et al. (US 2013/0237221 A1)
Teyeb et al. (US 9,042,918 B2) 
Zhang (US 2010/0331012 A1) 
Kotkar et al. (US 2015/0296391 A1) 
Han et al. (US 2009/0270079 A1) 
Masini et al. (US 2012/0263096 A1) 

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following feature, nor would it be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, at a coordinating node, a plurality of base stations corresponding to the PCI value in the handover request ; 
sending, from the coordinating node, to each of the plurality of base stations, a handover request based on the original handover request; 
receiving, at the mobile base station from a UE of the plurality of UEs, a handover request with an ambiguous PCI, the ambiguous PCI related to movement of the mobile base station; and 
resolving, at the mobile base station, the ambiguous PCI by retrieving from the coordinating node at least one PCI matching the ambiguous PCI, and associating the retrieved at least one PCI with a current GPS position of the mobile base station.”
In contrast, the closest prior art, Brisebois, discloses reporting PCIs of the detected neighbor cells, realizing a handover issue due to an ambiguous PCI for the target base station, and resolving PCI conflicts in an automatic neighbor relation (ANR) table based on the geo-location of the serving base station in order to proceed with handover to a new neighboring base station ([0017], [0020], [0034], [0048]). 
Tang discloses associating the GPS position of a mobile base station with the PCI of the detected neighbor base station in an automatic neighbor relation (ANR) table ([0005]; [0066] and FIG. 5); reporting, to a coordinating node from the mobile base station, the PCI of the detected neighbor base station and the GPS position of the mobile base station ([0066] ([0067] and FIG. 5; [0102] and Fig. 12)); and storing, at the coordinating node, an association of the received PCI and the GPS position from the mobile base station ([0068]), wherein each base station participates in ANR with a coordinating node ([0005]; [0066] and FIG. 5; [0071] and FIG. 6a).
Shetty discloses maintaining an ANR table at an eNB ([0058] and Fig. 7), collecting ECGI on a case by case basis from the UE at the eNB, and determining that PCI of the target neighbor cell is not known ([0014], [0044], [0058] and Figs. 2, 4 and 7).
Enomoto discloses a handover procedure triggered by the movement of the UE relative to the serving base station and based on measurements of detected neighboring bases stations from the UE ([0199] In FIG. 5A, [0202], 0266]).
But Brisebois, Tang, Shetty, and Enomoto do not disclose the above claimed combination of features, in particular maintaining an ANR table at the coordinating node, and resolving at the mobile base station the ambiguous PCI by retrieving from the coordinating node at least one PCI matching the ambiguous PCI.
Other prior art of record documents also fail to disclose or suggest the claimed combination of features. Therefore, claim 1 is allowable over the prior art of record. 

Accordingly, claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471